Mullan, J. (dissenting).
The ultimate question for the decision of the trial judge was whether the goods were forwarded with reasonable dispatch. The conceded delay was sufficiently great to put the defendant carrier to its explanation, and the explanation offered did not, in the opinion of the court, excuse the delay. There was much talk of congestion, and of an impending strike, but there is nothing that I can find to show that the congestion could not have been avoided by the exercise of ordinary care, or that it was responsible for so great a delay in the delivery of these goods, or for any delay in their delivery.' The decision of the question of fact involved was peculiarly for the justice who, sitting without a jury,; *677was the trier of the facts, and his finding was amply warranted and should not be disturbed. Accordingly, I vote for affirmance.
Judgment reversed, with costs.